Citation Nr: 1444688	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  10-10 159	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for service-connected arthritis of the lumbar spine, rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran had active duty service from November 1986 to March 1987 and from March 1988 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.  

In October 2013, the Board denied the Veteran's increased rating claim for a low back disability.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The Veteran and the Secretary of VA filed a joint motion to vacate the October 2013 denial and remand the issue back to the Board.  In June 2014, the Court granted the joint motion.  

In October 2013, the Board also remanded the issue of service connection for a bilateral knee disability.  The Appeals Management Center granted service connection for both knees in a March 2014 decision.  As the rating action constitutes a total grant, this issue is no longer on appeal.  

(The claims folder has been converted in its entirety into an electronic record within the Virtual VA and Veterans Benefits Management System (VBMS).)  


FINDING OF FACT

Functional losses due to lumbar spine disability equate to forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis have not been demonstrated; no neurological problem has been attributed to the lumbar spine disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5237, 5242 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

For increased rating claims, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that are to be considered.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Letters dated in November 2008 and September 2009 apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  These letters also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the September 2009 letter was not received prior to the initial May 2009 RO adjudication, he had an opportunity to submit information and evidence in light of this notice prior to the multiple subsequent adjudications by the RO.  This course of corrective action satisfies VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  A remand for additional notification about how to substantiate the claim is not necessary.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records.  He also had December 2008 and December 2012 (with a February 2013 addendum) VA examinations to assess the severity of his service-connected lumbar spine disability.  There is no indication that the Veteran's service-connected lumbar spine disability has worsened since the December 2012 VA examination.  Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Board must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation-of-motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  In accordance with this requirement, the Veteran's reports of pain have been considered in conjunction with the Board's review of the limitation-of-motion diagnostic codes.  See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran is currently in receipt of a 10 percent rating pursuant to Diagnostic Code (DC) 5242 for degenerative arthritis of the lumbar spine.  38 C.F.R. § 4.71a, DC 5242.  It is covered by the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula holds that for DCs 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode) the following rating criteria apply: 

40 percent rating:  forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

20 percent rating:  forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

10 percent rating:  forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.

Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

38 C.F.R. § 4.71a, General Rating Formula DCs 5235 to 5243.

Private medical records from March 2008 show that forward flexion was to 90 degrees with pain.  Extension was to 10 degrees with pain.  X-rays showed mild scoliosis with a narrowed L4-5, L5-S1 interspace and possible situs inversus.   The examiner assessed traumatic arthritis of the lumbar spine.  

The Veteran underwent a VA/QTC examination for his lumbar spine in December 2008.  He complained about having constant low back pain that radiated to his thighs and upper back.  He denied any bowel or bladder impairment.  He was able to function with pain relief medication and denied any incapacitating episodes.  Clinical examination was negative for radiating pain on movement, muscle spasm, and ankylosis.  The examiner noted tenderness to palpation.  Straight leg raise test was positive for both legs.  On range-of-motion studies, forward flexion was to 75 degrees with endpoint pain.  Extension and right lateral flexion were to 20 degrees with endpoint pain.  The Veteran had full left lateral flexion, right rotation, and left rotation.  The examiner identified pain as the major functional impairment.  He did not find functional impairment from fatigue, weakness, lack of endurance, and incoordination.  Repetitive motion did not further diminish movement.  He commented that there were no additional signs of lumbar intervertebral disc syndrome with nerve root involvement.  Neurological examination showed full reflexes.  X-rays confirmed degenerative arthritis of the lumbar spine.  The examiner continued the diagnosis of degenerative arthritis of the lumbar spine. 

The Veteran submitted lay statements from his wife and co-workers in October 2009.  They related their observations of his altered gait and low back pain and how it affected his occupational and domestic activities.  His wife referenced his low back disability in conjunction with his additional disabilities as being productive of severe functional impairment.  

VA treatment records from October 2005 to October 2009 reference joint pain, but do not otherwise contain any additional pertinent clinical findings regarding the Veteran's lumbar spine within the claim period. 

In his March 2010 substantive appeal, the Veteran asserted that his service-connected disability had increased in severity.  

The Veteran was afforded a December 2012 VA examination.  He stated that he took Flexeril two to three times per week for lumbar muscle spasm.  He reported flare-ups from walking on irregular surfaces, physical activity, and prolonged rest in the supine position.  Range of motion testing showed full forward flexion with endpoint pain.  Extension was full without pain.  Right lateral flexion was to 15 degrees with endpoint pain.  Left lateral flexion was to 20 degrees with endpoint pain.  Right lateral rotation was to 25 degrees with endpoint pain.  Left lateral rotation was full with endpoint pain.  Repetitive motion did not further diminish movement.  The examiner identified functional impairment factors of weakened movement, excess fatigability, pain, disturbance of locomotion, and interference with sitting, standing, or weight-bearing.  The examiner noted tenderness at the L3-L5 and paraspinous regions bilaterally.  However, she stated that the Veteran did not have guarding or muscle spasm of the back.  Neurological testing showed full motor strength, except for ankle plantar flexion at 4/5.  Reflex testing was normal.  The Veteran had diminished light touch sensation in lower ankle and absent sensation in foot/toes.  Upper thigh and knee light touch testing was normal.  Straight leg raise testing was negative for both legs.  The examiner determined that radiculopathy, bowel/bladder disorders, and intervertebral disc syndrome were not present.  X-rays showed a minimal marginal spur at L3-L4.  The examiner diagnosed lumbar strain.  She commented that the low back disability would cause interference with heavy/high impact activities and prolonged activities.  It would not affect sedentary employment opportunities as long as he had an opportunity to take short breaks to walk, stand, or stretch.  

February 2013 VA spine X-ray report notes minimal marginal spur at L3-L4 without other significant abnormality.  

The Veteran contends a rating in excess of 10 percent is warranted for his service connected lumbar spine disability.  As explained below, the preponderance of the evidence is against the claim for an increase.  

Under DC 5242, a 20 percent rating contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The clinical evidence clearly shows that the Veteran does not meet the diminished range-of-motion criteria for forward flexion, even considering functional impairment from pain.  (See VA examination reports from December 2008 and December 2012; March 2008 private medical records).  He does not have degenerative disc disease or any incapacitating episodes of low back pain.  Id.  

Consideration has been given to whether the Veteran has demonstrated muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  The record suggests that the Veteran's gait problems are intertwined with his bilateral ankle and knee disabilities.  See October 2009 lay statements; December 2012 VA examination.  

At the December 2012 VA examination, he reported having muscle spasms.  However, the examiner explicitly affirmed the Veteran did not have guarding or muscle spasm severe enough to cause an abnormal gait or spinal contour.  The Board notes that the March 2008 private X-ray report indicated five degrees of scoliosis.  However, the February 2013 X-ray report did not show scoliosis or similar abnormal spinal contour.  The December 2008 VA/QTC examination and the December 2012 VA examination reports do not indicate that the Veteran had significant muscle spasm or guarding to cause scoliosis.  The record does not otherwise suggest that his abnormal gait is caused by any paraspinal muscle spasms or guarding due to low back pain.  Id.  In sum, the finding of scoliosis is limited to the March 2008 report and subsequently prepared evidence as noted above tends to indicate that an abnormal spinal contour is not present.  The Board considers the overall evidence to weigh against a finding muscle spasm or guarding severe enough to cause an abnormal gait or spinal contour to approximate the 20 percent rating criteria under Diagnostic Code 5242.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  A rating in excess of 10 percent for the lumbar spine disability is not warranted.  Id.  

The Veteran does not have intervertebral disc syndrome or associated neurological manifestations of lumbar strain.  The medical records do not show that the Veteran has radiculopathy or is otherwise under neurological care in connection with his lumbar spine disability.  At the December 2012 VA examination, the Veteran reported decreased sensation in his lower extremities.  The objective clinical examination showed that the Veteran had full strength in hip flexion, knee extension, and ankle dorsiflexion.  He had 4/5 strength in ankle plantar flexion, but consideration must be given to his separate bilateral ankle disability.  He otherwise demonstrated normal reflexes and normal sensation to light touch in both lower extremities at the December 2012 VA examination.  Straight leg raise was negative.  The examiner declined to make a finding of radiculopathy or identify any additional neurological symptoms.  While the Veteran may subjectively experience numbness in his lower extremities, the Board declines to assign a separate rating for neurological manifestations in light of the above-noted objective clinical evidence suggesting normal neurological function.  Accordingly, additional ratings based upon incapacitating episodes or neurological manifestations are not warranted.  38 C.F.R. § 4.71a, DC 5237, Note 1, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected low back disability to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The symptoms include pain and reduced motion.  The degree of disability exhibited for these disabilities is contemplated by the rating schedule.  No disability has caused frequent hospitalizations or marked interference with employment.  The assigned ratings fully contemplate occupational interference from these disabilities.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The record does not suggest that the Veteran has been unemployed during the claims period due to service-connected low back disability.  (See VA treatment records from October 2009; VA examination report dated December 2008 and December 2012).  He does not otherwise affirmatively assert that his service-connected disability precludes gainful employment consistent with his education and occupational experiences.  A total disability rating based upon individual unemployability (TDIU) is consequently not for further consideration.  Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

A rating in excess of 10 percent for the Veteran's lumbar spine disability is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


